Name: 2010/196/,Euratom: Council Decision of 16Ã March 2010 on the allocation of financial intermediation services indirectly measured (FISIM) for the establishment of the gross national income (GNI) used for the purposes of the European UnionÃ¢ s budget and its own resources
 Type: Decision
 Subject Matter: national accounts;  economic analysis;  EU finance;  communications;  management
 Date Published: 2010-04-07

 7.4.2010 EN Official Journal of the European Union L 87/31 COUNCIL DECISION of 16 March 2010 on the allocation of financial intermediation services indirectly measured (FISIM) for the establishment of the gross national income (GNI) used for the purposes of the European Unions budget and its own resources (2010/196/EU, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Decision 2007/436/EC, Euratom of 7 June 2007 on the system of the European Communities own resources (1), and in particular the second subparagraph of Article 2(7) thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament, Whereas: (1) Article 8(1) of Council Regulation (EC) No 448/98 of 16 February 1998 completing and amending Regulation (EC) No 2223/96 with respect to the allocation of financial intermediation services indirectly measured (FISIM) within the European system of national and regional accounts (ESA) (2) provides that the decision to allocate FISIM for the establishment of the gross national product used for the purposes of the Communitys budget and its own resources shall be adopted by the Council. With effect from 1 January 2002 the concept of gross national product was replaced by the concept of gross national income (GNI), pursuant to the first subparagraph of Article 2(7) of Council Decision 2000/597/EC, Euratom of 29 September 2000 on the system of the European Communities own resources (3). (2) The second subparagraph of Article 2(7) of Decision 2007/436/EC, Euratom provides that where modifications to the European system of national and regional accounts (ESA 95) result in significant changes in the GNI as provided by the Commission, the Council shall decide whether those modifications shall apply for the purposes of that Decision. (3) It is appropriate to use the most recent statistical concepts for the purposes of the Unions budget and its own resources, in particular as far as the establishment of the GNI as provided by the Commission in application of ESA 95 is concerned. FISIM should therefore be allocated for the establishment of the GNI for the purposes of the Unions budget and its own resources. (4) By October 2008, all EU-27 Member States had transmitted their data including on FISIM allocation according to the new methodology. The assessment of those data indicated that the allocation of FISIM results in a significant change in the sense of the second subparagraph of Article 2(7) of Decision 2007/436/EC, Euratom since it increases GNI by more than 1 % on average and implies, when applying the method described in Article 3 of that Decision, a change in the ceilings set by Article 3. (5) Therefore the allocation of FISIM should apply for the purposes of Decision 2007/436/EC, Euratom. (6) It is deemed appropriate that the ensuing changes apply as from the financial year 2010, HAS ADOPTED THIS DECISION: Article 1 Financial intermediation services indirectly measured (FISIM) shall be allocated for the establishment of the gross national income for the purposes of the Unions budget and its own resources. Article 2 The allocation of FISIM pursuant to Article 1 shall apply for the purposes of Decision 2007/436/EC, Euratom from 1 January 2010. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 16 March 2010. For the Council The President E. SALGADO (1) OJ L 163, 23.6.2007, p. 17. (2) OJ L 58, 27.2.1998, p. 1. (3) OJ L 253, 7.10.2000, p. 42.